DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the recognized clothing and accessories" in line 8  and claim 7 recites the limitation "the recognized clothing and accessories" in line 13.  There is insufficient antecedent basis for this limitation in the claim. "recognized clothing and accessories" has not been previously recited. It is unclear which clothing and accessories applicant is referring to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim1 and claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. PG-PUB NO. 2019/0080172 A1) in view of Gong (U.S. PG-PUB NO. 2019/0263415 A1).  
-Regarding claim 1, Zheng discloses an information processing system comprising (FIG. 1, FIG. 2, FIG. 13): a vehicle configured to capture an image of clothing and accessories of a user when the user gets in the vehicle to generate a clothing and accessories image (Abstract; FIG.1 digital image 114; [0072]-[0073]; FIG.12, 1202); and a server configured to communicate with the vehicle and a terminal device of the user (FIG.1 computing service 102, system 104, user 108, [0023]), wherein the vehicle or the server is configured to recognize the clothing and accessories of the user from the clothing and accessories image (FIG. 2 object recognition module 202; [0038]; FIG. 11; FIG.12, 1204, [0076]-[0080]) , the server is configured to train a supervised learning model by using at least one of schedule information of the user and weather information at the time the user gets in the vehicle as input data, and clothing and accessories information indicating the recognized clothing and accessories as training data (FIG. 2 machine learning module 204, model 206; [0038]; [0074], “image 1102”, “user schedule 1104”, used to train a model 206; Abstract; FIG. 11; FIG.12, 1206-1208, [0076]-[0080]), the server is configured to estimate clothing and accessories according to at least one of schedule information of the user and weather information for the next time the user gets in the vehicle by using the trained supervised learning model (FIG. 11, image 1102, schedule 1104, model 206; [0072]-[0075]; FIG.12, 1208-1210, [0076]-[0080]), and the server is Abstract; [0032]; [0072], [0074]-[0075] “recommendation 1002”; FIG. 11; FIG.12, user interface 1212, [0076]-[0080]).
Zheng is silent to teach that a vehicle configured to capture an image of clothing and accessories of a user when the user gets in the vehicle to generate a clothing and accessories image; and a server configured to communicate with the vehicle and a terminal device of the user.
In the same field of endeavor, Gong teaches an information processing system comprising (Gong: FIG. 2): a vehicle configured to capture an image of clothing and accessories of a user when the user gets in the vehicle to generate a clothing and accessories image (Gong:  FIG.2, image capturing device 212, [0067], “user is inside the vehicle”; [0070], “cloth”, “accessories”; [0072]) and a server configured to communicate with the vehicle and a terminal device of the user (Gong: FIG. 2, remote server 240, mobile device 220).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zheng with the teaching of Gong by configuring vehicle to capture an image of clothing and accessories of a user when the user gets in the vehicle to generate a clothing and accessories image, and communicate to the user and a server with clothing information to improve convenience of the technique of recommending clothing and accessories.
-Regarding claim 3, the combination further discloses wherein the server is configured to send the clothing and accessories recommendation information to the Abstract; [0032]; [0072], [0074]-[0075] “recommendation 1002”; FIG. 11; FIG.12, user interface 1212, [0076]-[0080]).
-Regarding claim 4, the combination further discloses wherein each of the clothing and accessories information and the clothing and accessories recommendation information includes clothing and accessories identification information that allows the user to uniquely identify the clothing and accessories or attribute information of the clothing and accessories (FIG. 8, “size data 802”, “style data 806”, “stature data 804”; [0063], “user profile”; [0075]; FIG. 12, 1204).
-Regarding claim 5, the combination further discloses the schedule information includes at least one of a purpose of using the vehicle, a departure point, a destination, departure date and time, and arrival date and time ([0073], “appointments”, “respectively time”, user schedule 1104; FIG. 12 1206); and the server is configured to estimate at least a part of the schedule information at the time the user gets in the vehicle based on date and time information and position information of the vehicle at the time the user traveled in the vehicle in the past ( FIG. 11, image 1102, schedule 1104, model 206; [0072]-[0075]; FIG.12, 1208-1210, [0076]-[0080]).
-Regarding claim 6, Zheng discloses a communication device configured to communicate with a vehicle and a terminal device of a user (FIG. 13, 1308, [0083]; FIG. 1212) the vehicle being configured to capture an image of clothing and accessories of the user when the user gets in the vehicle to generate a clothing and accessories image (Abstract; FIG.1 digital image 114; [0072]-[0073]; FIG.12, 1202); and a processor 0083] ; FIG. 13, 1302; [0023]) configured to train a supervised learning model by using at least one of schedule information of the user and weather information at the time the user gets in the vehicle as input data, and clothing and accessories information indicating the recognized clothing and accessories as training data (FIG. 2 machine learning module 204, model 206; [0038]; [0074], “image 1102”, “user schedule 1104”, used to train a model 206; Abstract; FIG. 11; FIG.12, 1206-1208, [0076]-[0080]), configured to estimate clothing and accessories according to at least one of schedule information of the user and weather information for the next time the user gets in the vehicle by using the trained supervised learning model (FIG. 11, image 1102, schedule 1104, model 206; [0072]-[0075]; FIG.12, 1208-1210, [0076]-[0080]), and configured to send clothing and accessories recommendation information indicating the estimated clothing and accessories to the terminal device of the user via the communication device (Abstract; [0032]; [0072], [0074]-[0075] “recommendation 1002”; FIG. 11; FIG.12, user interface 1212, [0076]-[0080]).
Zheng is silent to teach a communication device configured to communicate with a vehicle and a terminal device of a user, the vehicle being configured to capture an image of clothing and accessories of the user when the user gets in the vehicle to generate a clothing and accessories image; 
In the same field of endeavor, Gong teaches that a communication device (Gong FIGS.1-3; [0041]) configured to communicate with a vehicle and a terminal device of a user (Gong: FIG. 2, remote server 240, mobile device 220), the vehicle being configured to capture an image of clothing and accessories of the user when the user gets in the vehicle to generate a clothing and accessories image (Gong:  FIG.2, image capturing device 212, [0067], “user is inside the vehicle”; [0070], “cloth”, “accessories”; [0072]);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zheng with the teaching of Gong by configuring vehicle to capture an image of clothing and accessories of a user when the user gets in the vehicle to generate a clothing and accessories image, and communicate to the user and server with clothing information to improve convenience of the technique of recommending clothing and accessories.
-Regarding claim 7,  Zheng discloses a non-transitory computer-readable storage medium having stored in the non-transitory computer-readable storage medium a program that causes an information processing device to execute an information processing process of the information processing device (FIG. 13 computer device 1302, 1306), the information processing device being configured to communicate with a vehicle and a terminal device of a user (FIG. 13, 1308, [0083]; FIG. 1212), the vehicle being configured to capture an image of clothing and accessories of the user when the user gets in the vehicle to generate a clothing and accessories image (Abstract; FIG.1 digital image 114; [0072]-[0073]; FIG.12, 1202); and a processor ([0083] ; FIG. 13, 1302; [0023]), and the program causing the information processing device to execute the information processing process, the information processing process including: training, by the information processing device (FIG. 13, FIG. 2, module 116), a supervised learning model by using at least one of schedule information of the user and weather information at the time the user gets in the vehicle as input data, and clothing and accessories information indicating the recognized clothing and accessories as FIG. 2 machine learning module 204, model 206; [0038]; [0074], “image 1102”, “user schedule 1104”, used to train a model 206; Abstract; FIG. 11; FIG.12, 1206-1208, [0076]-[0080]); estimating, by the information processing device, clothing and accessories according to at least one of schedule information of the user and weather information for the next time the user gets in the vehicle by using the trained supervised learning model (FIG. 11, image 1102, schedule 1104, model 206; [0072]-[0075]; FIG.12, 1208-1210, [0076]-[0080]); and sending clothing and accessories recommendation information indicating the estimated clothing and accessories from the information processing device to the terminal device of the user (Abstract; [0032]; [0072], [0074]-[0075] “recommendation 1002”; FIG. 11; FIG.12, user interface 1212, [0076]-[0080]).
Zheng is silent to teach the information processing device being configured to communicate with a vehicle and a terminal device of a user, the vehicle being configured to capture an image of clothing and accessories of the user when the user gets in the vehicle to generate a clothing and accessories image.
In the same field of endeavor, Gong teaches that a communication device (Gong FIGS.1-3; [0041]) configured to communicate with a vehicle and a terminal device of a user (Gong: FIG. 2, remote server 240, mobile device 220), the vehicle being configured to capture an image of clothing and accessories of the user when the user gets in the vehicle to generate a clothing and accessories image (Gong:  FIG.2, image capturing device 212, [0067], “user is inside the vehicle”; [0070], “cloth”, “accessories”; [0072]);

-Regarding claim 8, Zheng discloses a method for processing information (FIG. 1, FIG. 2, FIG. 13), the method being performed by an information processing system including a vehicle and a server, the vehicle including an imaging device that captures an image of a user of the vehicle, and the server being configured to communicate with the vehicle and a terminal device of the user of the vehicle, the method comprising: capturing, by the vehicle, an image of clothing and accessories of the user when the user gets in the vehicle to generate a clothing and accessories image (Abstract; FIG.1 digital image 114; [0072]-[0073]; FIG.12, 1202); recognizing, by the vehicle or the server, the clothing and accessories of the user from the clothing and accessories image (FIG. 2 object recognition module 202; [0038]; FIG. 11; FIG.12, 1204, [0076]-[0080]); training, by the server, a supervised learning model by using at least one of schedule information of the user and weather information at the time the user gets in the vehicle as input data, and clothing and accessories information indicating the recognized clothing and accessories as training data (FIG. 2 machine learning module 204, model 206; [0038]; [0074], “image 1102”, “user schedule 1104”, used to train a model 206; Abstract; FIG. 11; FIG.12, 1206-1208, [0076]-[0080]); estimating, by the server, clothing and accessories according to at least one of schedule information of the FIG. 11, image 1102, schedule 1104, model 206; [0072]-[0075]; FIG.12, 1208-1210, [0076]-[0080]); and sending clothing and accessories recommendation information indicating the estimated clothing and accessories from the server to the terminal device of the user (Abstract; [0032]; [0072], [0074]-[0075] “recommendation 1002”; FIG. 11; FIG.12, user interface 1212, [0076]-[0080]).
Zheng is silent to teach that a method being performed by an information processing system including a vehicle and a server, the vehicle including an imaging device that captures an image of a user of the vehicle, and the server being configured to communicate with the vehicle and a terminal device of the user of the vehicle, the method comprising: capturing, by the vehicle, an image of clothing and accessories of the user when the user gets in the vehicle to generate a clothing and accessories image;
In the same field of endeavor, Gong teaches that a method being performed by an information processing system including a vehicle and a server (Gong: FIG 2, server 240, vehicle 210), the vehicle including an imaging device that captures an image of a user of the vehicle (Gong: FIG. 2, imaging capturing device 212), and the server being configured to communicate with the vehicle and a terminal device of the user of the vehicle (Gong: FIG. 1, mobile device 220) the method comprising: capturing, by the vehicle, an image of clothing and accessories of the user when the user gets in the vehicle to generate a clothing and accessories image (Gong:  FIG.2, image capturing device 212, [0067], “user is inside the vehicle”; [0070], “cloth”, “accessories”; [0072]);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zheng with the teaching of Gong by configuring vehicle to capture an image of clothing and accessories of a user when the user gets in the vehicle to generate a clothing and accessories image, and communicate to a server and the user with clothing information to improve convenience of the technique of recommending clothing and accessories.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. PG-PUB NO. 2019/0080172 A1) in view of Gong (U.S. PG-PUB NO. 2019/0263415 A1), and further in view of Sugaya (U.S. PG-PUB NO. US 2019/0317960 A1).
-Regarding claim 2, Zheng in view of Gong discloses the method of claim 1.
Zheng in view of Gong is silent to teach wherein: the clothing and accessories image includes a face of the user; and the vehicle or the server is configured to recognize the clothing and accessories of the user from the clothing and accessories image if it is determined from the clothing and accessories image and by face authentication that the user is a registered user that is a user that has been preregistered.
However, Sugaya is an analogous art pertinent to the problem to be solved in this application and further discloses wherein: the clothing and accessories image includes a face of the user (Sugaya: [0043]-[0044] “face area”); and the vehicle or the server is configured to recognize the clothing and accessories of the user from the clothing and accessories image if it is determined from the clothing and accessories Sugaya:  [0040]-[0045], “face detection”, detecting unit 121; FIGS.5-7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Zheng in view of Gong and the teaching of Sugaya by including face information associated with clothing information for recognizing the clothing and accessories of a user to further improve the accuracy of the technique of recommending clothing and accessories.

Conclusion                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664